Citation Nr: 1130234	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  08-15 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased evaluation for service-connected status post left thumb fracture, with arthritis and ankylosis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Ms. P. B.


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to May 1960, and from November 1961 to August 1962.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).  


FINDING OF FACT

The medical evidence of record shows that the Veteran's status post left thumb fracture, with arthritis and ankylosis, is manifested by functional loss of use of the left hand.


CONCLUSION OF LAW

The criteria for an evaluation of 60 percent for status post left thumb fracture, with arthritis and ankylosis, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.69, 4.71a, Diagnostic Code 5125 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Prior to initial adjudication, a letter dated in April 2007 satisfied the duty to notify provisions.  An additional letter was also provided to the Veteran in July 2008, after which the claim was readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  VA examinations sufficient for adjudication purposes were provided to the Veteran in connection with his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that although Veterans Claims Assistance Act notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2010).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for status post left thumb fracture, with residuals of arthritis, was granted by an August 2004 rating decision and a 20 percent evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5224, effective March 1, 2004.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2010).  The hyphenated diagnostic code in this case indicates that traumatic arthritis, under Diagnostic Code 5010, was the service-connected disorder, and unfavorable ankylosis of the thumb, under Diagnostic Code 5224, was a residual condition.  Subsequently, an April 2008 rating decision recharacterized the disability as status post left thumb fracture, with arthritis and ankylosis (minor), and assigned a 30 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5152, effective April 2, 2007.  The hyphenated diagnostic code in this case indicates that traumatic arthritis, under Diagnostic Code 5010, was the service-connected disorder, and amputation of the thumb, under Diagnostic Code 5152, was a residual condition.

The Veteran seeks an increased evaluation for his status post left thumb fracture, with arthritis and ankylosis (minor), currently evaluated as 30 percent disabling.  The evidence of record shows that the Veteran is right-handed.  Therefore, for rating purposes, his left hand is considered his minor or non-dominant extremity.  See 38 C.F.R. § 4.69.  The current evaluation is assigned under Diagnostic Code 5152, which provides ratings for amputation of the thumb.  Under that Diagnostic Code, a 30 percent evaluation is the highest warranted for amputation of the minor thumb.  38 C.F.R. § 4.71a, Diagnostic Code 5152 (2010).  Accordingly, a higher evaluation cannot be awarded based on the Veteran's left thumb symptoms alone.  See 38 C.F.R. § 4.68 (2010).

In a March 2010 VA hand, thumb, and fingers examination report, the Veteran complained of left hand pain and stiffness.  He reported that he used his right hand to do most of his activities over the years as a result of his left hand injury.  The Veteran had decreased strength and dexterity in the left hand.  He experienced left thumb flare-ups approximately once every one to two months, with each flare-up lasting one to two days.  The Veteran reported that during a flare-up he could not use his left hand or wrist at all.  On physical examination, the Veteran had decreased strength and could not push, pull, or twist with the left hand due to decreased left wrist motion, left wrist grip, and left thumb motion.  Pushing, pulling, or twisting caused the Veteran significant pain.  There was evidence of weakness of thumb abduction and thenar atrophy.  The Veteran also had decreased dexterity, and could not twist the cap off a small bottle due to decreased left hand strength and pain.  He was able to hold a pen, but was unable to write with the pen due to pain.  The Veteran's left hand was guarded during the examination, and his fingers were kept in a near fist position.  On range of motion, the Veteran had pain-free left wrist range of motion to 10 degrees of dorsiflexion, 25 degrees of palmar flexion, 15 degrees of radial deviation, and 10 degrees of ulnar deviation.  The Veteran had reduced ranges of motion in all joints in all left hand digits, with the exception of the metacarpalphalangeal (MCP) joint of the little finger.  In general, the Veteran's MCP joints experienced significant limitation of motion, while the proximal interphalangeal and distal interphalangeal joints experienced minor limitation of motion.

The diagnoses were moderate degenerative changes at the first MCP joint, with slight thenar atrophy but without nerve impairment; and degenerative changes left wrist at the first carpometacarpal joint, with subchondral sclerosis, subchondral geodes, and joint space loss.  Both of these disabilities were described as having significant effects on the Veteran's usual occupation due to decreased mobility, decreased manual dexterity, problems with lifting and carrying, and pain.  The Veteran had left wrist x-ray findings "related to 'wounded wing' disuse, as the Veteran elected to not use the left hand/wrist after the left thumb injury."  The examiner opined that the Veteran's

[d]egenerative changes left wrist at the first carpometacarpal joint with subchondral sclerosis, subchondral geodes and joint space loss is less likely as not a result of the Veteran's service connected thumb disability and at least as likely as not related to aging and/or factors unrelated to the left thumb fracture such as disuse not necessitated by the left first MCP fracture described above.

The remainder of the left hand deficits to include decreased dexterity, range of motion, and grip are at least as likely as not related to the disuse not necessitated by the left first MCP fracture descr[ib]ed above and/or aging[ ]factors and less likely as not related to the service-connected left thumb fracture with moderate degenerative changes at the left first MCP joint.

The medical evidence of record shows that the Veteran's status post left thumb fracture, with arthritis and ankylosis, is manifested by functional loss of use of the left hand.  While the March 2010 VA hand, thumb, and fingers examination report stated that the Veteran's left wrist disorder and "left hand deficits" were not related to his left thumb disability, the report also stated that these disorders were due to "disuse not necessitated by the left first MCP fracture."  The examiner also stated that the left hand disuse occurred because "the Veteran elected to not use the left hand/wrist after the left thumb injury."  While the examiner stated that the disuse was "not necessitated," the necessity of the disuse is irrelevant for the purposes of service-connection.  The evidence of record shows that the Veteran ceased to use his left hand as a direct result of a service-connected disability.  Accordingly, service-connection is warranted for all disabilities resulting from that disuse.  38 C.F.R. § 3.310 (2010).  As such, the Board will consider all of the Veteran's left hand symptoms when determining the proper evaluation to be assigned for his service-connected status post left thumb fracture, with arthritis and ankylosis.

While the medical evidence of record shows that the Veteran retains the ability to move his left wrist and fingers, the medical evidence of record also show that the Veteran does not have use of his left hand due to decreased strength, decreased dexterity, and pain.  On examination, the Veteran could not push, pull, or twist with his left hand without significant pain.  He could not remove the cap from a small bottle and could not write.  The Veteran's left hand generally remained with his fingers in a near fist position.  Accordingly, the medical evidence of record shows that the Veteran's left hand symptoms result in functional loss of use of the left hand.  Under Diagnostic Code 5125, amputation of the forearm with loss of use of the minor hand warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5125.  While the Veteran's left hand has not been amputated, the medical evidence clearly shows that he experiences significant functional loss, including weakness and pain.  Accordingly, the Board finds that the Veteran's left hand symptoms are analogous to loss of use of the minor hand under Diagnostic Code 5125.  See 38 C.F.R. §§ 4.20, 4.40 (2010).  As such, a 60 percent evaluation is warranted for the Veteran's service connected left thumb disability and the associated residual left wrist and hand disorders caused by his left hand disuse.  An evaluation in excess of 60 percent cannot be awarded for any disability of the minor hand.  See 38 C.F.R. §§ 4.68, 4.71a, Diagnostic Code 5125.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service-connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the disabilities rating assigned herein for his left hand symptoms inadequate.  The Veteran's left hand symptoms were evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5125, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's left hand symptoms are manifested by functional loss of use of the left hand.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disabilities rating assigned herein for his left hand symptoms.  While there are no provisions for an evaluation in excess of 60 percent for a disorder of the minor hand, a 60 percent evaluation specifically contemplates loss of use of the minor hand, which is a near precise description of the Veteran's functional loss.  The criteria for a 60 percent rating for the Veteran's left hand symptoms more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the schedular evaluation assigned herein is adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.71a, Diagnostic Code 5125.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the evidence of record does not show findings that meet the criteria for an evaluation in excess of 60 percent, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

An evaluation of 60 percent disabling, but no greater, for status post left thumb fracture, with arthritis and ankylosis, and loss of use of the left hand, is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


